ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                     )
                                                  )
  Weeks Marine, Inc.                              ) ASBCA No. 62676-ADR
                                                  )
  Under Contract No. W912BU-17-C-0005             )

  APPEARANCE FOR THE APPELLANT:                      Michael H. Payne, Esq.
                                                      Cohen Seglias Pallas Greenhall & Furman,
                                                       P.C.
                                                      Philadelphia, PA

  APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     John A. Skarbek, Esq.
                                                     Jacqueline J. Ryan, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Philadelphia

                                 ORDER OF DISMISSAL

         The dispute has been settled. The appeal is dismissed with prejudice.

         Dated: June 9, 2022



                                               KENNETH D. WOODROW
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA No. 62676-ADR, Appeal of Weeks Marine, Inc., rendered
in conformance with the Board’s Charter.

      Dated: June 10, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals